DETAILED ACTION
This action is in response to the amendments filed on April 14th, 2021. A summary of this action:
Claims 1-3, 6-12, 15-24 have been presented for examination.
Claims 4-5 and 13-14 have been cancelled.
Claims 1-3, 6, 8-12, 15, 17-18, 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 10-14, 17 of copending Application No. 16/207,281 in view of George et al., US 6,562,436 
Claims 7, 16, 19, 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 9, 10-14, 17, 19 of copending Application No. 16/207,281 in view of George et al., US 6,562,436 and in further view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”.
Claims 1-3, 6-12, 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990 in view of George et al., US 6,562,436  in view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013
This action is made Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the Claim Objections
	In light of the applicant’s amendments, the objections are withdrawn. 

Regarding the Double Patenting Rejection
	The rejection is maintained. The rejection has been updated below for the amendments to the claims of both cases, to reflect the current status of both cases. 

Regarding the § 103 Rejection
The rejection is maintained. The rejection has been updated below, as necessitated by amendment.

	The applicant submits (Remarks, page 10):
The Office Action alleges that with this particular formula, Lee teaches generating the visual representation as a computer model "as a function of the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material." However, Lee does not support this allegation and the Office Action acknowledges this fact....Lee necessarily fails to teach or suggest generating the claimed visual representation of the composite filler material as a computer model.
	The applicant’s amendments and supporting arguments have been fully considered and are not persuasive. 
	The applicant’s argument above is found not persuasive as it is a piecemeal attack on Lee and ignores the other prior art relied upon in combination. In response to applicant's In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Furthermore, the applicant’s arguments are for an unrecited feature and limitations are not read in from the specification, i.e. the argument recites “generating the claimed visual representation of the composite filler material as a computer model” – claim 1 merely recites “generate, as a function of the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material;”
	While claim 2 has now been amended to recite “the generate visual representation of the composite filler material as a computer model of the composite filler material” – this is obvious from the prior art as relied upon – see the rejection.
	This limitation merely conveys that there is a “visual representation” “as a computer model”.
	As per MPEP §2141: The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." 
	There is no such “great” “gap” between the claimed invention and the combination of prior art relied upon to render the claim non-obvious, instead the claimed invention would have been obvious over the prior art relied upon. 

	The applicant submits (Remarks, page 10):
These facts notwithstanding, the Office Action cites, as evidence of the allegation, to formula (25) in Lee used to calculate a rate of transverse crack density. Respectfully, however, the rejection misinterprets....Lee, p. 1234-1235 (emphasis added). As evidenced above, the transverse crack density is computed only as a function of a current crack density. There is nothing in this passage, or anywhere else in Lee, that teaches or suggests calculating the transverse crack density as a function of the current crack density and the applied stress and a calculated spacing requirement

The applicant’s amendments and supporting arguments have been fully considered and are not persuasive. 
The argument is a piecemeal analysis of Lee and the rejection – equation 25, as clearly defined in the formula, is the derivate of the crack density with respect to the applied stress. 
In other words, “the transverse crack density rate” – not the “transverse crack density” as alleged by the applicant’s piecemeal analysis of Lee where the applicant omits a key term in their argument that is underlined in their citation. To clarify this is the “rate” at which the crack density changes with respect to the applied stress. 
In addition, this is a piecemeal attack on the rejection – the Examiner cited “equation 24-25” – equation 25 is the derivate of equation 24. In addition, this argument entirely ignores the other relied upon portions of Lee, e.g. page 26 which clarifies that Lee’s equations also contain numerous equations that are in the instant disclosure. 
This is a piecemeal attack on Lee, and fails to address the combination of prior art relied upon, and fails to even consider the portion of Lee cited by the applicant as a whole – instead, the argument selectively picks a phrase, omits the end of said phrase, and then clearly this argument cannot be persuasive. 

Furthermore, the applicant’s arguments are arguing unclaimed features. 	Limitations are not read in from the specification. 
“There is nothing in this passage, or anywhere else in Lee, that teaches or suggests calculating the transverse crack density as a function of the current crack density and the applied stress and a calculated spacing requirement” - these argued features are not recited in the claims, and limitations are not read in from the specification. As per MPEP § 2111: “Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified.”
To summarize: “There is nothing in this passage, or anywhere else in Lee” to support the applicant’s argument. 

The applicant submits (Remarks, page 10):
As stated in the Office Action, Lee mentions "an inverse of the average crack spacing" in the above-cited passage. However, the only thing that the above passage teaches is that the formula (25) is used to calculate the rate of transverse crack density using A which can be either the transverse crack density or the inverse of the average crack spacing. In other words, Lee merely teaches that the parameter A can be replaced by either value.
 Accordingly, Lee does not teach or suggest, "generate, as a function of the estimated crack density, the spacing requirement and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material', as recited in amended claim 1.
The applicant’s amendments and supporting arguments have been fully considered and are not persuasive. 
To clarify the relationship between crack density and crack spacing, i.e. to re-phrase, for clarity, Lee, page 1234, last paragraph as cited on page 27 of the rejection, and elsewhere in the rejection: 
            
                λ
                =
                
                    
                        1
                    
                    
                        a
                        v
                        e
                        r
                        a
                        g
                        e
                         
                        c
                        r
                        a
                        c
                        k
                         
                        s
                        p
                        a
                        c
                        i
                        n
                        g
                    
                
                =
                t
                r
                a
                n
                s
                v
                e
                r
                s
                e
                 
                c
                r
                a
                c
                k
                 
                d
                e
                n
                s
                i
                t
                y
            
        

In other words, they are the same, i.e. by using “crack spacing” conveys using the inverse of “crack density” and vice-versa - Lee is not teaching the “either” as argued by the applicant, but instead is merely teaching how trivial the relationship and interchangeability of these elements are, i.e. element A = inverse of element B. 
To clarify: 
Crack density is the density of the cracks for a given length, e.g. 5 cracks/millimeter.
Crack spacing is the “inverse” of this, e.g. 0.2 millimeters/crack.
This is, in essence, a unit conversion. This is a similar conversion from miles per hour (mph) to hours per mile. 
This relationship is clear just from the plain meaning of the terms, and Lee is merely explicitly clarifying this. 

In addition – see equation 4 and ¶ 64 in the instant specification – specifically the fact that the disclosed invention also uses lambda, i.e.             
                λ
            
        , for the crack density – this is the same as Lee. 

Furthermore – regarding the limitation that is argued – the argument has nothing to do with that argued limitation, i.e. see the limitation, see the argument. It is not even clear what claimed feature is being argued – instead, this is merely an attack on Lee. I.e., the applicant’s argument is for the unrecited feature “calculating the transverse crack density as a function of the current crack density and the applied stress and a calculated spacing requirement.” wherein the argued feature is “generate, as a function of the estimated crack density, the spacing requirement. and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material”.
Limitations are not read in from the specification – instead, the claims are merely read in light of the instant specification.
For the argued limitation – this Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

The applicant further submits (Remarks, pages 12-14):
The above notwithstanding, however, no one of ordinary skill in the art would modify the references as alleged in the Office Action. Particularly, the rejection notes that George discloses a laminated composite multi-ply radius filler and asserts that one of ordinary skill in the art would understand to modify the Lee teachings due to the "significant performance advantages from using a laminated composite as a noodle/radius filler such as improving the strength of the structure." Office Action, p. 29. To support the assertion, the rejection cites to George and asserts that the motivation to combine would have been that...With all due respect, the proffered motivation to modify Lee according to George has nothing whatsoever to do with determining progressive cracking in a composite filler material. In stark contrast, it relates entirely to achieving an improved composite filler. And if one of ordinary skill in the art seeks to achieve a stronger, higher-quality composite filler, that person would have to look no further than the teachings of George independently of any other teachings. Indeed, there is no reason for anyone of ordinary skill in the art to modify the teachings of Lee in order to achieve the "significant performance advantages from using a laminated composite as a noodle/radius filler such as improving the strength of the structure," as proffered by the Office, when George already provides the teachings needed to achieve that goal. Respectfully, the only motivation to make such a combination is found in Applicant's own specification. 

The applicant’s amendments and supporting arguments have been fully considered and are not persuasive. 
	The limitation George is relied upon for: “... disposed between first and second composite structural components”.
	As an initial matter of claim interpretation - This limitation, as recited in the claims, is merely recites a location of where the “composite filler material” is located.
	Neither this limitation, nor any other limitation of the claimed invention has any actual effect on the claimed invention, i.e. the claimed invention is for determining “progressive cracking in a composite filler material” – the location of this material does not cause any difference in the actual performance of the claimed invention. In other words, as per the 
	Instead, this limitation, as recited in the claim, is merely a recitation of the location of the composite – e.g., even the “load” that is applied in the claim is only recited as applied to the “composite filler material”, and the “visual representation” is only recited as being for the “composite filler material” – there is “nothing whatsoever” recited in the claim that actually meaningfully uses the limitation George is relied upon for, outside of a mere statement of where the composite material is, i.e. disposed between first and second composite structural components. 
	To clarify - the present claim merely recites that the “composite filler materials [is] disposed between first and second composite structural components”. The BRI of this is that the claimed invention’s “composite...material” at some point is “disposed between...composite structural components”. That is all the claim recites, and limitations are NOT read in from the specification.
	To further clarify, see the abstract of the ‘311 application which recites: A computer is configured to generate visual representations of a composite filler material, such as a noodle or a crossply laminate, for example, to determine the progressive creation, density, and spacing of a plurality of cracks in the filler material. The composite filler material is disposed at a connection interface between a load-bearing composite structural component, such as a stringer or a spar, for example, and the structural framework of a vehicle on which those structural components are utilized.” As per the abstract, the “visual representation” is “of a composite filler material, such as a noodle or a crossply laminate”, i.e. the location of the laminate being disposed between structural components does not materially change the claimed method, instead this recitation is merely a recitation of where the composite material is. 
	
	Furthermore, in response to the arguments - George is not being modified with Lee – Lee is being combined with George, i.e. the question at issue is whether a person of ordinary skill, starting with Lee’s reference, would have been motived to combine Lee’s teaching with George’s teaching. 
Lee teaches a method for modelling progressive cracking in a composite, specifically for “cross ply composite laminates” (see Lee, title). The difference at issue for the claimed invention is that the composite is “disposed between...composite structural composites”. George teaches using a “laminated composite (multi-ply)” as a “radius filler" (George, abstract), i.e. disposing a “multi-ply” composite [e.g., a cross-ply composite, such as Lee’s] between composite structural components.
	The motivation to have used Lee’s cross-ply composite as a radius filler for a noodle region is that it would have removed the “weakest link in the composite Structure” (see George, col. 2) and the other benefits stated in the rejection, i.e. a person of ordinary skill would have been motived to make such a reasonable combination.
	The applicant’s arguments are an attack on a reversal of the combination, NOT the combination relied upon. 
To clarify – the applicant’s attacks requires that a person of ordinary skill would have been motivated by Lee to model the composite material of George. This is NOT the order of George to use the composite of Lee for the “noodle” region to remove the “weakest link in the composite structure”.  

	In addition, the end of the applicant’s arguments submits “Respectfully, the only motivation to make such a combination is found in Applicant's own specification.” – This is an argument directed towards improper hindsight reasoning - in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). E.g., see George – clearly, this knowledge was within the level of ordinary skill at the time the claimed invention was effectively filed, and does not include knowledge gleaned only from the applicant’s disclosure. 

	Furthermore, newly cited prior art provides additional evidence that clearly disproves the applicant’s argument that “Respectfully, the only motivation to make such a combination is found in Applicant's own specification” – see Forston et al., US 2018/0093431 ¶ 3 which teaches “ To improve the strength, stiffness, and durability of the stringer and the bond between the stringer and a skin panel, the part cavity is typically filled with a radius filler which noodle and which is typically formed of composite material” and ¶ 4 teaches “Composite radius fillers suffer from several drawbacks which detract from their overall utility. For example, certain radius fillers may exhibit reduced structural performance due to susceptibility to cracking which may correspond to a relatively low pull-off strength at the bond between the stringer and a skin panel to which the stringer is bonded.” 
	So, by the evidence in Forston, which is from the instant assignee The Boeing Company, the use of composites for a noodle is “typical” in the field. There is additional evidence cited below in the conclusion section -which further demonstrates that this is “typical”, i.e. that using a composite material as a filler for the noodle region is “typical”, and would have been typical at the time of effective filing of the instant. 
	Clearly, there are numerous prior art references, including George, and including several from the instant assignee, that demonstrate the obviousness of using a composite material for the noodle region. One of ordinary skill would have found this argued limitation “typical” in the field. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, 8-12, 15, 17-18, 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 10-14, 17 of copending Application No. 16/207,281 in view of George et al., US 6,562,436 

Newly added claim 21 is rejected under a similar rationale as claim 2 of the ‘281 application. 
Newly added claim 22 is rejected under a similar rationale as claim 3 of the ‘281 application. 
Newly added claim 23 is rejected under a similar rationale as claim 6 of the ‘281 application. 
Newly added claim 24 is rejected under a similar rationale as claim 7 of the ‘281 application. 


Claim 1, and the deponents thereof, are treated as representative of claims 10 and 20, and any dependents thereof, with the obvious distinction of statutory category. A similar rationale as the rationale used for claim 1, and the dependents thereof, is used for claims 10 and 20, and dependents thereof. 

For the independent claims, The instant claims recite a step of obtaining “parameters representing characteristics of progressive cracking...” however this limitation is obvious over the limitation of “obtain an actual crack density...” in the co-pending, as the instant limitation 
The claim limitation of “based on at least on the one or more parameters” this is obvious over claims 1 and 9 of the co-pending, read in combination with dependent claims 2 and 3 of the co-pending. The co-pending renders obvious the act of calculating the crack density/spacing requirement based on measured data wherein the measurement data is used to calculate crack density which is then used to calculate a spacing requirement. In addition, see above – the spacing between cracks would obviously be inferred by a person of ordinary skill to merely encompass being the inverse of the crack density (see above for clarification, see the art of record which has numerous disclosures of this).
The claim limitation of calculating an estimated crack density would be obvious over the obtained actual crack density, as the instant claim does not recite what the estimation is based on [e.g., estimated from actual data]. In addition, this limitation is also obvious over the “spacing requirement” limitation of the co-pending application – see the prior art relied upon, see the prior art cited above and below, one of ordinary skill would have reasonably known that “crack density” is the inverse of the crack spacing, i.e. these elements are obvious variants of each other. 
The claim limitation of “generate, as a function of the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, a visual representation” is obvious over claims 1, 4, and 7 of co-pending. These listed elements are merely part the ‘281’s claim 7’s “generate a visual representation of the computer model 

Claim 1, and its parallel, also recite “ a composite filler material disposed between first and second composite structural components”. This limitation is not obvious over the claimed invention of the co-pending application. George, abstract, teaches using a “laminated composite (multi-ply) radius filler” as part of a “composite assembly”, e.g. see figures 1-4 and see col. 2, lines 30-40 “A laminated composite radius filler “a noodle' of the present invention better meets the challenges faced with composite design by reducing the initiation of processing (manufacturing) induced cracks or premature cracking of composite assemblies, like a spar or skin-Stiffener interface, under Structural loading...”, in other words George teaches using a composite filler material disposed between at least two composite structural components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from claimed invention of the co-pending with the teachings from George on using a laminated composite as a radius filler. The motivation to combine would have been that “That is, the "noodle' no longer is the weakest in other words there are significant performance advantages from using a laminated composite as a noodle/radius filler such as improving the strength of the structure. 


For dependent claim 2 – the claim is obvious over claim 1 of the co-pending, when claim 1 of the co-pending is taken in combination with dependent claim 4 of the co-pending. The act of iteratively generating the computer model until delamination would make it obvious that the computer model is a function of applied load until delamination. 

For dependent claim 3 – this is obvious over claims 1 and 9 of the co-pending. The “actual crack density” would convey to a person of ordinary skill that an crack density is obtained, wherein a crack density is obviously the number of cracks over a given dimension/area and the crack density represents the distribution of the cracks over a given area. 

For dependent claim 6 – calculating a distribution of cracks is an obvious variant of the crack density as one of ordinary skill would reasonably infer that the crack density is for a distribution of cracks, i.e. the density of the distribution. 


This is a provisional nonstatutory double patenting rejection.

Instant Application – 16,207,311
Co-pending Application 16/207,281
Regarding Claim 1.

	A computer configured to determine progressive cracking in a composite filler material disposed between first and second composite structural components, the computer comprising:
	a communication interface circuit configured to communicate data with a remote device via a communications network;
	and processing circuitry operatively connected to the communication interface circuit and configured to:
obtain one or more parameters representing characteristics of progressive cracking in a composite filler material that was subjected to an increasing load over a predetermined time period;
based on at least one of the one or more parameters;
	calculate an estimated crack density for the composite filler material, wherein the estimated crack density defines a estimated number of cracks in the composite filler material relative to one or more loads applied to the composite filler material;
	calculate a spacing requirement for the cracks in the composite filler material, wherein the spacing requirement defines an average spacing for the cracks in the composite filler material;














	and generate a visual representation, as a function of the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, of the composite filler material graphically indicating progressive cracking in the composite filler material;
	and output the visual representation of the composite filler material to a display device for the user.

Regarding Claim 1.

	A computer configured to determine progressive cracking in a connection interface between first and second composite structural components, the computer comprising:
	a communication interface circuit configured to communicate data with a remote device via a communications network;
	and processing circuitry operatively connected to the communication interface circuit and configured to:
obtain an actual crack density for the connection interface, wherein the actual crack density defines a number of cracks in the connection interface when the first and second composite structural components begin to delaminate;
	calculate a spacing requirement for the cracks in the connection interface, wherein the spacing requirement defines an average spacing for the cracks in the connection interface;







	generate a computer model of the connection interface as a function of the spacing requirement and an interlaminar shear (ILS) strength of the connection interface;
	and output the generated computer model for a user.

Regarding Claim 7.

	The computer of claim 1 wherein the processing circuitry is further configured to:
	generate a visual representation of the computer model graphically indicating progressive cracking in the connection interface;
	and output the visual representation of the computer model to a display device for the user.

Regarding Claim 4.

	The computer of claim 1 wherein the processing circuitry is further configured to iteratively generate the computer model of the connection interface until the computer model indicates delamination between the first and second composite structural components.


Regarding Claim 2.

	The computer of claim 1 wherein the processing circuitry is further configured to generate visual representation of the composite filler material as a computer model of the composite filler material




Regarding Claim 7.

	The computer of claim 1 wherein the processing circuitry is further configured to:
	generate a visual representation of the computer model graphically indicating progressive cracking in the connection interface;
	and output the visual representation of the computer model to a display device for the user.
Regarding Claim 3.

	The computer of claim 1 wherein the one or more parameters comprise one or more of:
a total number of cracks for the composite filler material;
	a distribution of the cracks in the composite filler material;
	and a width measurement for one or more of the cracks in the composite filler material.

	a total number of embedded cracks in the composite filler material, wherein an embedded crack comprises a crack having at least one terminating end between opposing exterior surfaces of the composite filler material;

Regarding Claim 1.

	obtain an actual crack density for the connection interface, wherein the actual crack density defines a number of cracks in the connection interface when the first and second composite structural components begin to delaminate;


Regarding Claim 1
 one or more embedded cracks in the connection interface, wherein the one or more embedded cracks comprise cracks having at least one terminating end that does not extend to an edge of the connection interface.


Regarding Claim 6.

	The computer of claim 1 wherein the processing circuitry is further configured to calculate a distribution for the cracks in the composite filler material.

Regarding Claim 1

obtain an actual crack density for the connection interface, wherein the actual crack density defines a number of cracks in the connection interface when the first and second composite structural components begin to delaminate;



Regarding Claim 8.
George teaches: 
	The computer of claim 1 wherein the composite filler material comprises a noodle.(George, abstract, teaches using a “laminated composite (multi-ply) radius filler” as part of a “composite assembly”, e.g. see figures 1-4 and see col. 2, lines 30-40 “A laminated composite radius filler “a noodle' of the present invention better meets the challenges faced with composite design by reducing the initiation of processing (manufacturing) induced cracks or premature cracking of composite assemblies, like a spar or skin-Stiffener interface, under Structural loading...”, in other words George teaches using a composite filler material disposed between at least two composite structural components.)

Regarding Claim 9.
George teaches: 
	The computer of claim 1 wherein the composite filler material comprises a crossply filler material having a plurality of layers. (George, abstract, teaches using a “laminated composite (multi-ply) radius filler” as part of a “composite assembly”, e.g. see figures 1-4 and see col. 2, lines 30-40 “A laminated composite radius filler “a noodle' of the present invention better meets the challenges faced with composite design by reducing the initiation of processing in other words George teaches using a composite filler material disposed between at least two composite structural components.)

Claims 7, 16, 19, 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 9, 10-14, 17, 19 of copending Application No. 16/207,281 in view of George et al., US 6,562,436 and in further view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”.

Regarding Claim 7.
The claimed invention of the co-pending application, taken in combination with George does not explicitly teach:
	The computer of claim 1 wherein the processing circuitry is further configured to calculate a length for at least one of the cracks in the composite filler material.

Meer teaches:
	The computer of claim 1 wherein the processing circuitry is further configured to calculate a length for at least one of the cracks in the composite filler material. (Meer, figure 10 shows that the model calculates the length of the cracks, i.e. the “cohesive zone” are cracks that are calculated to go the length of the specimen (e.g., “3 mm in § 5.2 ¶ 1) and the “traction zone” is for cracks that have been calculated to not go the entire length of the specimen – to 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed invention of the co-pending, as modified by George, with the teachings from Meer on a finite element model for progressive cracking The motivation to combine would have been that Meer provides an accurate computer model to simulate progressive cracking in a cross-ply laminate (e.g., see figure 11) which enables the system to “predict the propagation of a crack from a predefined defect” (Meer, § 6 ¶ 1).


Regarding Claim 16.
The claimed invention of the co-pending application, taken in combination with George does not explicitly teach:
	The method of claim 10 further comprising calculating a length for at least one of the cracks in the composite filler material.

Meer teaches:
	The method of claim 10 further comprising calculating a length for at least one of the cracks in the composite filler material. (Meer, figure 10 shows that the model calculates the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed invention of the co-pending, as modified by George, with the teachings from Meer on a finite element model for progressive cracking The motivation to combine would have been that Meer provides an accurate computer model to simulate progressive cracking in a cross-ply laminate (e.g., see figure 11) which enables the system to “predict the propagation of a crack from a predefined defect” (Meer, § 6 ¶ 1).


Regarding Claim 19.
The claimed invention of the co-pending application, taken in combination with George does not explicitly teach:
	The method of claim 1 further comprising calculating the transverse tensile strength of the composite filler material.

Meer teaches:
The method of claim 1 further comprising calculating the transverse tensile strength of the composite filler material (Meer, page 3309, col. 2, last paragraph, teaches that the system calculates when the stresses predicted by equations 3 and 5 exceed the “transverse tensile strength” that a “complete matrix crack is formed”, i.e. the system calculates the transverse tensile strength as it calculates when the stress meet and then exceed the transverse tensile strength as part of the model) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed invention of the co-pending, as modified by George, with the teachings from Meer on a finite element model for progressive cracking The motivation to combine would have been that Meer provides an accurate computer model to simulate progressive cracking in a cross-ply laminate (e.g., see figure 11) which enables the system to “predict the propagation of a crack from a predefined defect” (Meer, § 6 ¶ 1).

Regarding Claim 24
The claimed invention of the co-pending application, taken in combination with George does not explicitly teach:
	The non-transitory computer-readable medium of claim 20, wherein the instructions, when executed by the processing circuitry, further configure the computing device to calculate a length for at least one of the cracks in the composite filler material.


	The non-transitory computer-readable medium of claim 20, wherein the instructions, when executed by the processing circuitry, further configure the computing device to calculate a length for at least one of the cracks in the composite filler material. (Meer, figure 10 shows that the model calculates the length of the cracks, i.e. the “cohesive zone” are cracks that are calculated to go the length of the specimen (e.g., “3 mm in § 5.2 ¶ 1) and the “traction zone” is for cracks that have been calculated to not go the entire length of the specimen – to clarify see figure 4 which shows the “crack propagation” for a single crack – the crack initiates at a “defect” and then propagates “longitudinally” [i.e. the length of the crack is calculated to determine the longitudinal propagation])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed invention of the co-pending, as modified by George, with the teachings from Meer on a finite element model for progressive cracking The motivation to combine would have been that Meer provides an accurate computer model to simulate progressive cracking in a cross-ply laminate (e.g., see figure 11) which enables the system to “predict the propagation of a crack from a predefined defect” (Meer, § 6 ¶ 1).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-3, 6-12, 15-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990 in view of George et al., US 6,562,436  in view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013

Regarding Claim 1.
Lee teaches: 
	A computer configured to determine progressive cracking in a composite filler material ... the computer comprising: 	a communication interface circuit configured to communicate data with a remote device via a communications network;(Lee, abstract, teaches an analysis technique for a “damage accumulation model” for the “progressive damage” caused by cracks wherein this is a “shear lag analysis” then see page 1226, last paragraph for more clarification and for where this is applied to “crossply laminate” as shown in figure 1, also see the “Analysis” section – the system predicts the “progressive...cracking of Crossply Composite Laminates” (see Lee, title) wherein the traverse cracking occurs in “layer 2” which is an example of a connection interface layer – the layer 2 is a 90 degree pile between two 0 degree piles as shown in figure 1, also see figure 4 which omits the lower layer – each pile is an example of a composite component, i.e. the system predicts progressive cracking in a composite connection interface (e.g. the 90 degree pile) in between two composite components (e.g. 0 degree piles), in regards to the communication interface circuit – one of ordinary skill would anticipate/find obvious that a computer has a communications interface circuit configured to communicate data with a remote device via a communication network, e.g. a networking device or the like – the claim does not have any recitation of using this device for the method claimed, but merely that a computer has such a device – one of ordinary skill would anticipate/find obvious that a computer has such a device)
	and processing circuitry operatively connected to the communication interface circuit and configured to:
obtain one or more parameters representing characteristics of progressive cracking in a composite filler material that was subjected to an increasing load over a predetermined time period (Lee, the section “Comparison with other theoretical and experimental results” teaches that both experimental/theoretical results are obtained – these results include parameters such as “crack density”, “reduced stiffness” and the like which represent characteristics of transverse crack density and reduced stiffnesses of damaged plies as well as the entire laminate can be obtained as a function of applied load and properties of the constituent plies,...” , i.e. Lee teaches obtaining parameters such as crack density and stiffness which represent characteristics of progressive cracking as a function of applied load – these parameters are obtained from both measurement data and from model data [the claim encompasses both embodiments],  and to clarify this is for increasing load -  see the section “Progressive Damage Scheme” on page 1233, ¶ 1 of this section teaches that the “applied stress”, i.e. applied load, is increased to create new cracks [increasing load], e.g. see figure 12 for an example of applied load to “crack density curves”)
in terms of obtaining these over a predetermined time period 1) the claim does not recite how this time period is determined beforehand or what this time period is based on, and 2) as such, Lee teaches this, i.e. it would have been obvious to a person of ordinary skill that taking experimental data for “progressive cracking” wherein the applied load is increased would have taken a time period that is predetermined by at least the time to take the measurements and/or time for the model to calculate the “progressive cracking” – and to further clarify see the instant specification ¶ 101-102, which describes that there is, in an exemplary embodiment, a “predetermined time” for “scanning” however this is not for the obtaining parameters – instead this is merely the “time” during which the “sample” has a “load that is applied”, e.g. such as for when “scanning may be considered complete”, i.e. the specification merely conveys that this time is, in the exemplary form, merely the time taken to 

    PNG
    media_image1.png
    697
    977
    media_image1.png
    Greyscale

	based on at least one of the one or more parameters: (Lee, as cited above, teaches comparing predicted vs experimental results – for the experimental results, e.g. pages 1239-1240, the “crack density” is calculated based on the “number of cracks”, also per page 1234 description of equation 25 the “average crack density” is “the inverse of average crack spacing, i.e. calculating one of these also calculates the other, as noted above the claim encompasses both embodiments of Lee, i.e. of using a model to calculating the crack density/spacing, and using experimental data – to clarify see Lee, page 1234-1235 the paragraph split between the pages which teaches “Thus, the transverse crack density rate is a function of the current crack density only. Given an initial crack density...corresponding to a monotonically applied stress....the stress...needed to produce a final state of damage...is given by” an integral of equation 25 [see equation 26], i.e. the “crack density” is calculated based on the “number of cracks” – in other words, this section cited above teaches that when given an “initial crack density” at a given applied load, and given a new applied load, the crack density for the new load is determined by integrating equation 25 over the load)
	calculate an estimated crack density for the composite filler material, wherein the estimated crack density defines a estimated number of cracks in the composite filler material relative to one or more loads applied to the composite filler material;(Lee, page 1226, last paragraph teaches that the system uses “average crack density” [example of an average spacing] between the predicted cracks such as for a “uniform crack spacing”– see the “Analysis” section - ¶2 teaches an initial/”first crack” occurs, then see page 1232 which again teaches using “average crack density” wherein page 1232 equation 19 teaches that the “crack density” is calculated and replaces the “l/2” in 18(b) wherein page 1229 teaches that “l is the transverse crack spacing”, in other words the system calculates an “average crack density” [example of average spacing] – then see the section “Progressive Damage Scheme” starting on page 1233 – the “average crack density” is then used as a spacing requirement for a progressive cracking model  - to clarify, Lee calculates an estimated crack density and then uses the estimated crack density as an average spacing – see the abstract as well, the “crack density” is “a function of applied load”, in addition see Lee as cited above for the collected experimental data including calculating the “crack density” by a multiplication (pages 1239-1240) – the claim encompasses both of these embodiments as the claim does not even recite using a model
	to clarify the crack density/crack spacing, the crack density is the inverse of crack spacing and vice-versa (see equation 25 description) 
for more clarification on the model see the instant specification equations 1-8, and see Lee’s equations – they are similar, e.g. equation. 1 in the instant specification is substantially similar to equation 18(a) of Lee, equation 2 in the instant spec is substantially similar to Lee equation 18(b), equation 3  in the instant specification is contains equation 14 of Lee,  equation 4-5 in the instant specification is similar to equation 19 in Lee (see the equation 19, then see the equation at the top of page 1232),  equation 6 in the instant spec is substantially similar to Lee page 1231 last paragraph, equation 7 in the instant spec is merely using Lee’s replacement of “F2T” for equation 18(b) of the left-hand side, and equation 8 in the instant specification is a re-arrangement of Lee’s 18(b) with the replacement for “F2T” – and, as per the instant specification ¶ 63 “Similarly, there are different ways in which to determine the density requirement when calculating the spacing requirements”, in other words the system of Lee teaches substantial portions of the disclosed invention, including the use of average spacing/density to calculate a spacing requirement and then using said spacing requirement for stress-strain modelling)
	calculate a spacing requirement for the cracks in the composite filler material, wherein the spacing requirement defines an average spacing for the cracks in the composite filler material; (Lee, as cited above, e.g. page 1226 and page 1232 as well as page 1229 teaches that the estimate crack density is used as a “spacing”, e.g. see equation 18(b) to equation 24-25 – in other words the estimated “average Crack density” is used as a spacing requirement – i.e. Lee, page 1234, last paragraph “[average crack density] is the inverse of average crack spacing or transverse crack density.”, in other words calculating the average crack density also calculates the average crack spacing – to clarify, the “crack density” is the “inverse of average crack spacing” (page 1234, description of equation 25) – in other words, by calculating the crack density the equation also calculates the “inverse of average crack spacing” [example of spacing requirement which defines an average spacing]
and for the “spacing requirement” the claim does not recite any use for this element, i.e. claim merely recites calculating the spacing requirement wherein this is defined as the average spacing [the spacing requirement is defined as average spacing])

Lee does not explicitly teach:
disposed between first and second composite structural components,
For clarity, the Examiner notes that Lee does not explicitly teach that this is a “composite filler material” that is “disposed between ...composite structural components” 

Lee also does not explicitly teach:
	and generate, as a function of the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material;
	and output the visual representation of the composite filler material to a display device for the user.

George teaches:
...disposed between first and second composite structural components, (George, abstract, teaches using a “laminated composite (multi-ply) radius filler” as part of a “composite assembly”, e.g. see figures 1-4 and see col. 2, lines 30-40 “A laminated composite radius filler “a noodle' of the present invention better meets the challenges faced with composite design by reducing the initiation of processing (manufacturing) induced cracks or premature cracking of composite assemblies, like a spar or skin-Stiffener interface, under Structural loading...”, in other words George teaches using a composite filler material disposed between at least two composite structural components)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lee on a progressive cracking model for cross-ply laminates with the teachings from George on using a laminated composite as a radius filler. The motivation to combine would have been that “That is, the "noodle' no longer is the weakest link in the composite Structure or, if it remains the weakest, it still has a in other words there are significant performance advantages from using a laminated composite as a noodle/radius filler such as improving the strength of the structure. 

Lee, as modified by George, does not explicitly teach:
	and generate, as a function of the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material;
	and output the visual representation of the composite filler material to a display device for the user.

Meer teaches: 
	and generate, as a function of the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material;(Meer, abstract, teaches using a “finite element model” for “transverse cracking in cross-ply laminates” and then see § 4 on page 3313 for a “Simplified model with a single element across the thickness of a ply” and accompanying figure 6 for a “single element with deformable interface” – the system modifies/updates the mesh of a FEM model to use a “single element” [mesh element] across the length of the “layer” wherein the elements of the layer are “elastically deformable” with a “elastic stiffness” that is “chosen” by using an “analytical shear lag model”, e.g. such as the one of Lee relied upon above, then see fig. 9 and sections § 5-5.2 – the computer model [e.g. the shear lag model] is used to generate a visual representation of “crack density” in a layer wherein this indicates the progressive cracking in the interface – figure 9 provides an example visual representation of the interface with multiple cracks due to progressive cracking, i.e. § 5 ¶ 1 “In this section, the model with a single layer of elements per ply  and a deformable interface is tested on a case with progressive cracking”, in other words Meer teaches generating a visual representation of the composite material which shows the progressive cracking – this obviously is a function of the estimated crack density and spacing requirement and applied loads as this is a model of progressive cracking in the composite, i.e. this models the “crack density” during “progressive cracking” with a “minimum crack spacing” that “is defined as being several times larger than the element size” (§ 5.1 ¶ 1), e.g. the “maximum possible crack density is 4” cracks/mm (§ 5.2 ¶ 1) wherein the model is used to “plot crack density versus applied stress” (§ 5.2, ¶ 3)
	and output the visual representation of the composite filler material to a display device for the user.(Lee, figure 9, shows a display of the visual representation)

    PNG
    media_image2.png
    322
    633
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lee, as modified by George above, on a shear lag model for progressive crack modelling in cross-ply laminates such as for laminates being used as noodles/radius fillers with the teachings from Meer on using a shear lag model as input to a FEM model. The motivation to combine would have been that the using a shear lag technique in combination with a FEM model would have maintained a similar accuracy as a “Full 3D model” (e.g., see Meer, figure 11) while reducing the “computational requirements” associated with the FEM model (Meer, § 1, ¶ 2). 
In addition, one of ordinary skill would have also been motivated to output a visual representation of the computer model automatically, such as by the FEM model of Meer, as Lee figure 4 on page 1234 provides a visual representation of the progressive cracking but does not explicitly teach a computer automatically generates said representation, i.e. it would have been obvious to automate generating visual representations of the progressive cracking such as 

Regarding Claim 2.
Meer teaches:
	The computer of claim 1 wherein the processing circuitry is further configured to generate visual representation of the composite filler material as a computer model of the composite filler material(Meer teaches this, as cited above – see § 5-§ 5.2, see figure 9, this is a model of the progressive cracking of the composite – see figures 9-10 for example visual representations of the material – this is a computer model of progressive cracking with visual representations of the progressive cracking over load)

Regarding Claim 3.
Lee teaches:
	The computer of claim 1 wherein the one or more parameters comprise one or more of:
	a total number of cracks for the composite filler material (Lee, page 1239-1240 teaches that the system obtains a “normalized transverse crack density” wherein this parameter is “obtained by multiplying the thickness of the 90 [degree] layer by the number of cracks per unit length]”, i.e. Lee teaches obtaining the “number of cracks” in the 90 degree layer per unit length of the layer, e.g. see page 1241 ¶ 1 which provides example crack density’s such as “1.81 cracks/mm”, i.e. per each mm of the specimen there are 1.81 cracks – it would have been obvious to multiply this by the length of the specimen to obtain the total number of cracks);
	a total number of embedded cracks in the composite filler material, wherein an embedded crack comprises a crack having at least one terminating end between opposing exterior surfaces of the composite filler material (Lee, as cited above pages 1239-1240 teaches obtaining the “normalized traverse crack density” – as these cracks are “traverse” only in the 90 degree ply the terminating ends of these cracks are within the opposing exterior surfaces, i.e. see figures 1 and 4 – the traverse cracks are only in the 90 degree layer [the ends terminate at the interfaces to the 0 degree piles] and figure 1 shows that the 90 degree layer is in-between 0 degree layers, i.e. the exterior surfaces are the exterior surfaces of the 0 degree layer (e.g. top and bottom, the claim does not recite what the exterior surfaces or the like);

    PNG
    media_image3.png
    488
    942
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    441
    921
    media_image4.png
    Greyscale

	a distribution of the cracks in the composite filler material; (Lee, page 1240, ¶ 1 teaches obtaining the “number of cracks per unit length” in order to obtain the “normalized transverse crack density” by multiplying the “number of cracks per unit length” with the “thickness of the 90 [degree] layer – see the above citations for more details – the normalized crack density is an example of a distribution of the cracks, i.e. this is the density of the distribution of the cracks)
and a width measurement for one or more of the cracks in the composite filler material (Lee, as cited above, e.g. pages 1239-1240 teaches obtaining a “normalized crack density” from both experiment and predicted data – this includes a width measurement for one or more of the cracks, i.e. as per page 1234 description of equation 25 the “average crack density” is “the inverse of average crack spacing” – the spacing between cracks is the width between cracks, e.g. see figure 4, in addition the cracks only extend to the edges of the 90 degree ply, i.e. a width of the cracks is the “thickness of the 90 [degree layer], the claim encompasses both under the BRI)

Regarding Claim 6.
Lee teaches:
	The computer of claim 1 wherein the processing circuitry is further configured to calculate a distribution for the cracks in the composite filler material (Lee, page 1235, ¶ 2 teaches “The proposed theory allows the determination of stress distributions between two neighboring transverse cracks for different crack densities”, to clarify Lee teaches two embodiments of a calculated “distribution for the cracks”, i.e. the stress distribution and the crack density [which represents a distribution as this is the density of the distribution] )

Regarding Claim 7.
Meer teaches:
The computer of claim 1 wherein the processing circuitry is further configured to calculate a length for at least one of the cracks in the composite filler material (Meer, figure 10 shows that the model calculates the length of the cracks, i.e. the “cohesive zone” are cracks that are calculated to go the length of the specimen (e.g., “3 mm in § 5.2 ¶ 1) and the “traction zone” is for cracks that have been calculated to not go the entire length of the specimen – to clarify see figure 4 which shows the “crack propagation” for a single crack – the crack initiates at a “defect” and then propagates “longitudinally” [i.e. the length of the crack is calculated to determine the longitudinal propagation] – this is part of using the FEM model based on the shear lag model

    PNG
    media_image5.png
    517
    940
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    381
    962
    media_image6.png
    Greyscale



Regarding Claim 8.
George teaches:
The computer of claim 1 wherein the composite filler material comprises a noodle (George, col. 1, lines 15-30 teaches that the “radius filler” is a “noodle”, i.e. the filler material is used as a noodle)

Regarding Claim 9.
Lee teaches:
	The computer of claim 1 wherein the composite filler material comprises a crossply filler material having a plurality of layers (Lee, figure 1 shows that the crossply laminate has a plurality of layers, also see the abstract)


Regarding Claim 10.
Lee teaches: 
	A method of determining progressive cracking in a composite filler material..., the method comprising:(Lee, abstract, teaches an analysis technique for a “damage accumulation model” for the “progressive damage” caused by cracks wherein “[computer] Predicted results for crack density as a function of applied load,” wherein this is a “shear lag analysis” then see page 1226, last paragraph for more clarification and for where this is applied to “crossply laminate” as shown in figure 1, also see the “Analysis” section – the system predicts the “progressive...cracking of Crossply Composite Laminates” (see Lee, title) wherein the traverse cracking occurs in “layer 2” which is an example of a connection interface layer – the layer 2 is a 90 degree pile between two 0 degree piles as shown in figure 1, also see figure 4 which omits the lower layer – each pile is an example of a composite component, i.e. the system predicts progressive cracking in a composite connection interface (e.g. the 90 degree pile) in between two composite components (e.g. 0 degree piles),)
	obtaining one or more parameters representing characteristics of progressive cracking in a composite filler material that was subjected to an increasing load over a predetermined time period; (Lee, the section “Comparison with other theoretical and experimental results” teaches that both experimental/theoretical results are obtained – these results include parameters such as “crack density”, “reduced stiffness” and the like which represent characteristics of progressive cracking in the filler material subject to an increasing load (e.g. see figure 12 the load increases and as the load increased the “crack density” increases) – also see abstract, teaches “Closed form solutions for stress distributions, transverse crack density and reduced stiffnesses of damaged plies as well as the entire laminate can be obtained as a function of applied load and properties of the constituent plies,...” , i.e. Lee teaches obtaining parameters such as crack density and stiffness which represent characteristics of progressive cracking as a function of applied load – these parameters are obtained from both measurement data and from model data [the claim encompasses both embodiments],  and to clarify this is for increasing load -  see the section “Progressive Damage Scheme” on page 1233, ¶ 1 of this section teaches that the “applied stress”, i.e. applied load, is increased to create new cracks [increasing load], e.g. see figure 12 for an example of applied load to “crack density curves”)
and to further clarify see the instant specification ¶ 101-102, which describes that there is, in an exemplary embodiment, a “predetermined time” for “scanning” however this is not for the obtaining parameters – instead this is merely the “time” during which the “sample” has a “load that is applied”, e.g. such as for when “scanning may be considered complete”, i.e. the specification merely conveys that this time is, in the exemplary form, merely the time taken to load the sample - ¶ 102 clearly recites that the “sample is removed from the CT machine to obtain different parameters”, i.e. that the obtaining parameters is merely an “analysis” performed after the “scanning” in an exemplary embodiment)
based on at least one of the one or more parameters: (Lee, as cited above, teaches comparing predicted vs experimental results – for the experimental results, e.g. pages 1239-1240, the “crack density” is calculated based on the “number of cracks”, also per page 1234 description of equation 25 the “average crack density” is “the inverse of average crack spacing, i.e. calculating one of these also calculates the other, as noted above the claim encompasses both embodiments of Lee, i.e. of using a model to calculating the crack density/spacing, and using experimental data – to clarify see Lee, page 1234-1235 the paragraph split between the pages which teaches “Thus, the transverse crack density rate is a function of the current crack i.e. the “crack density” is calculated based on the “number of cracks” – in other words, this section cited above teaches that when given an “initial crack density” at a given applied load, and given a new applied load, the crack density for the new load is determined by integrating equation 25 over the load)
	calculating an estimated crack density for the composite filler material, wherein the estimated crack density defines a estimated number of cracks in the composite filler material relative to one or more loads applied to the composite filler material;(Lee, page 1226, last paragraph teaches that the system uses “average crack density” [example of an average spacing] between the predicted cracks such as for a “uniform crack spacing”– see the “Analysis” section - ¶2 teaches an initial/”first crack” occurs, then see page 1232 which again teaches using “average crack density” wherein page 1232 equation 19 teaches that the “crack density” is calculated and replaces the “l/2” in 18(b) wherein page 1229 teaches that “l is the transverse crack spacing”, in other words the system calculates an “average crack density” [example of average spacing] – then see the section “Progressive Damage Scheme” starting on page 1233 – the “average crack density” is then used as a spacing requirement for a progressive cracking model  - to clarify, Lee calculates an estimated crack density and then uses the estimated crack density as an average spacing – see the abstract as well, the “crack density” is “a function of applied load”, in addition see Lee as cited above for the collected experimental data including calculating the “crack density” by a multiplication (pages 1239-1240) – the claim encompasses both of these embodiments as the claim does not even recite using a model
for more clarification on the model see the instant specification equations 1-8, and see Lee’s equations – they are similar, e.g. equation. 1 in the instant specification is substantially similar to equation 18(a) of Lee, equation 2 in the instant spec is substantially similar to Lee equation 18(b), equation 3  in the instant specification is contains equation 14 of Lee,  equation 4-5 in the instant specification is similar to equation 19 in Lee (see the equation 19, then see the equation at the top of page 1232),  equation 6 in the instant spec is substantially similar to Lee page 1231 last paragraph, equation 7 in the instant spec is merely using Lee’s replacement of “F2T” for equation 18(b) of the left-hand side, and equation 8 in the instant specification is a re-arrangement of Lee’s 18(b) with the replacement for “F2T” – and, as per the instant specification ¶ 63 “Similarly, there are different ways in which to determine the density requirement when calculating the spacing requirements”, in other words the system of Lee teaches substantial portions of the disclosed invention, including the use of average spacing/density to calculate a spacing requirement and then using said spacing requirement for stress-strain modelling)

	calculating a spacing requirement for the cracks in the composite filler material, wherein the spacing requirement defines an average spacing for the cracks in the composite filler material;(Lee, as cited above, e.g. page 1226 and page 1232 as well as page 1229 teaches that the estimate crack density is used as a “spacing”, e.g. see equation 18(b) to equation 24-25 – in other words the estimated “average Crack density” is used as a spacing requirement – i.e. Lee, page 1234, last paragraph “[average crack density] is the inverse of average crack spacing or transverse crack density.”, in other words calculating the average crack density also calculates the average crack spacing, and for the “spacing requirement” the claim does not recite any use for this element, i.e. claim merely recites calculating the spacing requirement wherein this is defined as the average spacing [the spacing requirement is defined as average spacing])

Lee does not explicitly teach:
disposed between first and second composite structural components,
For clarity, the Examiner notes that Lee does not explicitly teach that this is a “composite filler material” that is “disposed between ...composite structural components” 

Lee also does not explicitly teach:
	and generating, as a function of the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material;
	and outputting the visual representation of the composite filler material to a display device for the user.

George teaches:
...disposed between first and second composite structural components, (George, abstract, teaches using a “laminated composite (multi-ply) radius filler” as part of a “composite assembly”, e.g. see figures 1-4 and see col. 2, lines 30-40 “A laminated composite radius filler “a noodle' of the present invention better meets the challenges faced with composite design by reducing the initiation of processing (manufacturing) induced cracks or premature cracking of composite assemblies, like a spar or skin-Stiffener interface, under Structural loading...”, in other words George teaches using a composite filler material disposed between at least two composite structural components)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lee on a progressive cracking model for cross-ply laminates with the teachings from George on using a laminated composite as a radius filler. The motivation to combine would have been that “That is, the "noodle' no longer is the weakest link in the composite Structure or, if it remains the weakest, it still has a higher absolute Strength than previous radius fillers allowed.” and that “Therefore, there is a need for an improved radius filler that is easy and inexpensive to manufacture and Structural Sound to prevent distortion. The radius filler of the present invention allows the production of Stronger, higher quality composites with lower variability while improving flow and cycle time and simultaneously reducing the overall composite cost.” (George, col. 2), in other words there are significant performance advantages from using a laminated composite as a noodle/radius filler such as improving the strength of the structure. 

Lee, as modified by George, also does not explicitly teach:
	and generating, as a function of the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material;

	and outputting the visual representation of the composite filler material to a display device for the user.

Meer teaches: 
	and generating, as a function of the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material;(Meer, abstract, teaches using a “finite element model” for “transverse cracking in cross-ply laminates” and then see § 4 on page 3313 for a “Simplified model with a single element across the thickness of a ply” and accompanying figure 6 for a “single element with deformable interface” – the system modifies/updates the mesh of a FEM model to use a “single , e.g. such as the one of Lee relied upon above, then see fig. 9 and sections § 5-5.2 – the computer model [e.g. the shear lag model] is used to generate a visual representation of “crack density” in a layer wherein this indicates the progressive cracking in the interface – figure 9 provides an example visual representation of the interface with multiple cracks due to progressive cracking, i.e. § 5 ¶ 1 “In this section, the model with a single layer of elements per ply  and a deformable interface is tested on a case with progressive cracking”, in other words Meer teaches generating a visual representation of the composite material which shows the progressive cracking – this obviously is a function of the estimated crack density and spacing requirement and applied loads as this is a model of progressive cracking in the composite, i.e. this models the “crack density” during “progressive cracking” with a “minimum crack spacing” that “is defined as being several times larger than the element size” (§ 5.1 ¶ 1), e.g. the “maximum possible crack density is 4” cracks/mm (§ 5.2 ¶ 1) wherein the model is used to “plot crack density versus applied stress” (§ 5.2, ¶ 3)
	and outputting the visual representation of the composite filler material to a display device for the user.(Lee, figure 9, shows a display of the visual representation)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lee, as modified by George above, on a shear lag model for progressive crack modelling in cross-ply laminates such as for 
In addition, one of ordinary skill would have also been motivated to output a visual representation of the computer model automatically, such as by the FEM model of Meer, as Lee figure 4 on page 1234 provides a visual representation of the progressive cracking but does not explicitly teach a computer automatically generates said representation, i.e. it would have been obvious to automate generating visual representations of the progressive cracking such as shown in Lee figure 4 by using a computer, e.g. such as with the FEM visual representation in Meer.

Regarding Claim 11.
Lee teaches:
	The method of claim 10 further comprising generating a visual representation of the composite filler material as a computer model of the composite filler material(Meer teaches this, as cited above – see § 5-§ 5.2, see figure 9, this is a model of the progressive cracking of the composite – see figures 9-10 for example visual representations of the material – this is a computer model of progressive cracking with visual representations of the progressive cracking over load)

Regarding Claim 12.
Lee teaches:
	The method of claim 10 wherein the one or more parameters comprise one or more of:
a total number of cracks for the composite filler material (Lee, page 1239-1240 teaches that the system obtains a “normalized transverse crack density” wherein this parameter is “obtained by multiplying the thickness of the 90 [degree] layer by the number of cracks per unit length]”, i.e. Lee teaches obtaining the “number of cracks” in the 90 degree layer per unit length of the layer, e.g. see page 1241 ¶ 1 which provides example crack density’s such as “1.81 cracks/mm”, i.e. per each mm of the specimen there are 1.81 cracks – it would have been obvious to multiply this by the length of the specimen to obtain the total number of cracks);
	a total number of embedded cracks in the composite filler material, wherein an embedded crack comprises a crack having at least one terminating end between opposing exterior surfaces of the composite filler material (Lee, as cited above pages 1239-1240 teaches obtaining the “normalized traverse crack density” – as these cracks are “traverse” only in the 90 degree ply the terminating ends of these cracks are within the opposing exterior surfaces, i.e. see figures 1 and 4 – the traverse cracks are only in the 90 degree layer [the ends terminate at the interfaces to the 0 degree piles] and figure 1 shows that the 90 degree layer is in-between 0 degree layers, i.e. the exterior surfaces are the exterior surfaces of the 0 degree layer (e.g. top and bottom, the claim does not recite what the exterior surfaces or the like);

    PNG
    media_image3.png
    488
    942
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    441
    921
    media_image4.png
    Greyscale

	a distribution of the cracks in the composite filler material; (Lee, page 1240, ¶ 1 teaches obtaining the “number of cracks per unit length” in order to obtain the “normalized transverse crack density” by multiplying the “number of cracks per unit length” with the “thickness of the 90 [degree] layer – see the above citations for more details – the normalized crack density is an example of a distribution of the cracks, i.e. this is the density of the distribution of the cracks)
and a width measurement for one or more of the cracks in the composite filler material (Lee, as cited above, e.g. pages 1239-1240 teaches obtaining a “normalized crack density” from both experiment and predicted data – this includes a width measurement for one or more of the cracks, i.e. as per page 1234 description of equation 25 the “average crack density” is “the inverse of average crack spacing” – the spacing between cracks is the width between cracks, e.g. see figure 4, in addition the cracks only extend to the edges of the 90 degree ply, i.e. a width of the cracks is the “thickness of the 90 [degree layer], the claim encompasses both under the BRI)

Regarding Claim 15.
Lee teaches:
	The method of claim 10 further comprising calculating a distribution for the cracks in the composite filler material. (Lee, page 1235, ¶ 2 teaches “The proposed theory allows the determination of stress distributions between two neighboring transverse cracks for different crack densities”, to clarify Lee teaches two embodiments of a calculated “distribution for the cracks”, i.e. the stress distribution and the crack density [which represents a distribution as this is the density of the distribution] )

Regarding Claim 16.
Meer teaches: 
The method of claim 10 further comprising calculating a length for at least one of the cracks in the composite filler material. (Meer, figure 10 shows that the model calculates the length of the cracks, i.e. the “cohesive zone” are cracks that are calculated to go the length of the specimen (e.g., “3 mm in § 5.2 ¶ 1) and the “traction zone” is for cracks that have been calculated to not go the entire length of the specimen – to clarify see figure 4 which shows the “crack propagation” for a single crack – the crack initiates at a “defect” and then propagates “longitudinally” [i.e. the length of the crack is calculated to determine the longitudinal propagation] – this is part of using the FEM model based on the shear lag model


Regarding Claim 17.
George teaches:
	The method of claim 10 wherein the composite filler material comprises a noodle.(George, col. 1, lines 15-30 teaches that the “radius filler” is a “noodle”, i.e. the filler material is used as a noodle)


Regarding Claim 18.
Lee teaches: 
The method of claim 10 wherein the composite filler material comprises a crossply filler material having a plurality of layers.(Lee, figure 1 shows that the crossply laminate has a plurality of layers, also see the abstract)


Regarding Claim 19.
Lee teaches:
	The method of claim 1 further comprising calculating the transverse tensile strength of the composite filler material (Lee, page 1227, section “Analysis” teaches that Lee calculates the “transverse tensile strength” as Lee calculates the “axial stress” for when it is “equal to the transverse tensile strength”   as this is when “The first crack in the transverse piles occur”, also  see Lee equation 18(b) which is substantially similar to the disclosed equations 2/6 and wherein this is replaced by “F2T”, in other words Lee calculates the “axial stress” for when it is equal to the “transverse tensile strength” based on equations substantially similar to the disclosed exemplary embodiment )


Regarding Claim 20.
Lee teaches:
A non-transitory computer-readable medium comprising instructions stored thereon that, when executed by processing circuitry of a computing device, configure the computing device to: (Lee, abstract, teaches an analysis technique for a “damage accumulation model” for the “progressive damage” caused by cracks wherein “[computer] Predicted results for crack density as a function of applied load,” wherein this is a “shear lag analysis” then see page 1226, last paragraph for more clarification and for where this is applied to “crossply laminate” as shown in figure 1, also see the “Analysis” section – the system predicts the “progressive...cracking of Crossply Composite Laminates” (see Lee, title) wherein the traverse cracking occurs in “layer 2” which is an example of a connection interface layer – the layer 2 is a 90 degree pile between two 0 degree piles as shown in figure 1, also see figure 4 which omits the lower layer – each pile is an example of a composite component, i.e. the system predicts progressive cracking in a composite connection interface (e.g. the 90 degree pile) in between two composite components (e.g. 0 degree piles)
obtain one or more parameters representing characteristics of progressive cracking in a composite filler material that was subjected to an increasing load over a predetermined time period (Lee, the section “Comparison with other theoretical and experimental results” teaches that both experimental/theoretical results are obtained – these results include parameters such as “crack density”, “reduced stiffness” and the like which represent characteristics of progressive cracking in the filler material subject to an increasing load (e.g. see figure 12 the load increases and as the load increased the “crack density” increases) – also see abstract, teaches “Closed form solutions for stress distributions, transverse crack density and reduced stiffnesses of damaged plies as well as the entire laminate can be obtained as a function of applied load and properties of the constituent plies,...” , i.e. Lee teaches obtaining parameters such as crack density and stiffness which represent characteristics of progressive cracking as a function of applied load – these parameters are obtained from both measurement data and from model data [the claim encompasses both embodiments],  and to clarify this is for increasing load -  see the section “Progressive Damage Scheme” on page 1233, ¶ 1 of this section teaches that the “applied stress”, i.e. applied load, is increased to create new cracks [increasing load], e.g. see figure 12 for an example of applied load to “crack density curves”)
in terms of obtaining these over a predetermined time period 1) the claim does not recite how this time period is determined beforehand or what this time period is based on, and 2) as such, Lee teaches this, i.e. it would have been obvious to a person of ordinary skill that taking experimental data for “progressive cracking” wherein the applied load is increased would have taken a time period that is predetermined by at least the time to take the measurements and/or time for the model to calculate the “progressive cracking” – and to further clarify see the instant specification ¶ 101-102, which describes that there is, in an exemplary embodiment, a “predetermined time” for “scanning” however this is not for the obtaining parameters – instead this is merely the “time” during which the “sample” has a “load that is applied”, e.g. such as for when “scanning may be considered complete”, i.e. the specification merely conveys that this time is, in the exemplary form, merely the time taken to load the sample - ¶ 102 clearly recites that the “sample is removed from the CT machine to obtain different parameters”, i.e. that the obtaining parameters is merely an “analysis” performed after the “scanning” in an exemplary embodiment)

    PNG
    media_image1.png
    697
    977
    media_image1.png
    Greyscale

based on at least one of the one or more parameters: (Lee, as cited above, teaches comparing predicted vs experimental results – for the experimental results, e.g. pages 1239-1240, the “crack density” is calculated based on the “number of cracks”, also per page 1234 description of equation 25 the “average crack density” is “the inverse of average crack spacing, i.e. calculating one of these also calculates the other, as noted above the claim encompasses both embodiments of Lee, i.e. of using a model to calculating the crack density/spacing, and using experimental data – to clarify see Lee, page 1234-1235 the paragraph split between the pages which teaches “Thus, the transverse crack density rate is a function of the current crack density only. Given an initial crack density...corresponding to a monotonically applied stress....the stress...needed to produce a final state of damage...is given by” an integral of i.e. the “crack density” is calculated based on the “number of cracks” – in other words, this section cited above teaches that when given an “initial crack density” at a given applied load, and given a new applied load, the crack density for the new load is determined by integrating equation 25 over the load)
	calculate an estimated crack density for the composite filler material, wherein the estimated crack density defines a estimated number of cracks in the composite filler material relative to one or more loads applied to the composite filler material;(Lee, page 1226, last paragraph teaches that the system uses “average crack density” [example of an average spacing] between the predicted cracks such as for a “uniform crack spacing”– see the “Analysis” section - ¶2 teaches an initial/”first crack” occurs, then see page 1232 which again teaches using “average crack density” wherein page 1232 equation 19 teaches that the “crack density” is calculated and replaces the “l/2” in 18(b) wherein page 1229 teaches that “l is the transverse crack spacing”, in other words the system calculates an “average crack density” [example of average spacing] – then see the section “Progressive Damage Scheme” starting on page 1233 – the “average crack density” is then used as a spacing requirement for a progressive cracking model  - to clarify, Lee calculates an estimated crack density and then uses the estimated crack density as an average spacing – see the abstract as well, the “crack density” is “a function of applied load”, in addition see Lee as cited above for the collected experimental data including calculating the “crack density” by a multiplication (pages 1239-1240) – the claim encompasses both of these embodiments as the claim does not even recite using a model
for more clarification on the model see the instant specification equations 1-8, and see Lee’s equations – they are similar, e.g. equation. 1 in the instant specification is substantially similar to equation 18(a) of Lee, equation 2 in the instant spec is substantially similar to Lee equation 18(b), equation 3  in the instant specification is contains equation 14 of Lee,  equation 4-5 in the instant specification is similar to equation 19 in Lee (see the equation 19, then see the equation at the top of page 1232),  equation 6 in the instant spec is substantially similar to Lee page 1231 last paragraph, equation 7 in the instant spec is merely using Lee’s replacement of “F2T” for equation 18(b) of the left-hand side, and equation 8 in the instant specification is a re-arrangement of Lee’s 18(b) with the replacement for “F2T” – and, as per the instant specification ¶ 63 “Similarly, there are different ways in which to determine the density requirement when calculating the spacing requirements”, in other words the system of Lee teaches substantial portions of the disclosed invention, including the use of average spacing/density to calculate a spacing requirement and then using said spacing requirement for stress-strain modelling)
	calculate a spacing requirement for the cracks in the composite filler material, wherein the spacing requirement defines an average spacing for the cracks in the composite filler material; (Lee, as cited above, e.g. page 1226 and page 1232 as well as page 1229 teaches that the estimate crack density is used as a “spacing”, e.g. see equation 18(b) to equation 24-25 – in other words the estimated “average Crack density” is used as a spacing requirement – i.e. Lee, page 1234, last paragraph “[average crack density] is the inverse of average crack spacing or transverse crack density.”, in other words calculating the average crack density also calculates the average crack spacing, and for the “spacing requirement” the claim does not recite any use for this element, i.e. claim merely recites calculating the spacing requirement wherein this is defined as the average spacing [the spacing requirement is defined as average spacing])

Lee does not explicitly teach:
disposed between first and second composite structural components,
For clarity, the Examiner notes that Lee does not explicitly teach that this is a “composite filler material” that is “disposed between ...composite structural components” 

Lee also does not explicitly teach:
	and generate, as a function of the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material;
	and output the visual representation of the composite filler material to a display device for the user.

George teaches:
...disposed between first and second composite structural components, (George, abstract, teaches using a “laminated composite (multi-ply) radius filler” as part of a “composite in other words George teaches using a composite filler material disposed between at least two composite structural components)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lee on a progressive cracking model for cross-ply laminates with the teachings from George on using a laminated composite as a radius filler. The motivation to combine would have been that “That is, the "noodle' no longer is the weakest link in the composite Structure or, if it remains the weakest, it still has a higher absolute Strength than previous radius fillers allowed.” and that “Therefore, there is a need for an improved radius filler that is easy and inexpensive to manufacture and Structural Sound to prevent distortion. The radius filler of the present invention allows the production of Stronger, higher quality composites with lower variability while improving flow and cycle time and simultaneously reducing the overall composite cost.” (George, col. 2), in other words there are significant performance advantages from using a laminated composite as a noodle/radius filler such as improving the strength of the structure. 

Lee, as modified by George, does not explicitly teach:
and generate, as a function of the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material;
	and output the visual representation of the composite filler material to a display device for the user.

Meer teaches: 
	and generate, as a function of the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material;(Meer, abstract, teaches using a “finite element model” for “transverse cracking in cross-ply laminates” and then see § 4 on page 3313 for a “Simplified model with a single element across the thickness of a ply” and accompanying figure 6 for a “single element with deformable interface” – the system modifies/updates the mesh of a FEM model to use a “single element” [mesh element] across the length of the “layer” wherein the elements of the layer are “elastically deformable” with a “elastic stiffness” that is “chosen” by using an “analytical shear lag model”, e.g. such as the one of Lee relied upon above, then see fig. 9 and sections § 5-5.2 – the computer model [e.g. the shear lag model] is used to generate a visual representation of “crack density” in a layer wherein this indicates the progressive cracking in the interface – figure 9 provides an example visual representation of the interface with multiple cracks due to  a case with progressive cracking”, in other words Meer teaches generating a visual representation of the composite material which shows the progressive cracking – this obviously is a function of the estimated crack density and spacing requirement and applied loads as this is a model of progressive cracking in the composite, i.e. this models the “crack density” during “progressive cracking” with a “minimum crack spacing” that “is defined as being several times larger than the element size” (§ 5.1 ¶ 1), e.g. the “maximum possible crack density is 4” cracks/mm (§ 5.2 ¶ 1) wherein the model is used to “plot crack density versus applied stress” (§ 5.2, ¶ 3)
	and output the visual representation of the composite filler material to a display device for the user.(Lee, figure 9, shows a display of the visual representation)

    PNG
    media_image2.png
    322
    633
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lee, as modified by George above, 
In addition, one of ordinary skill would have also been motivated to output a visual representation of the computer model automatically, such as by the FEM model of Meer, as Lee figure 4 on page 1234 provides a visual representation of the progressive cracking but does not explicitly teach a computer automatically generates said representation, i.e. it would have been obvious to automate generating visual representations of the progressive cracking such as shown in Lee figure 4 by using a computer, e.g. such as with the FEM visual representation in Meer. 

Regarding Claim 21.
Meer teaches:
	The non-transitory computer-readable medium of claim 20, wherein the instructions, when executed by the processing circuitry, further configure the computing device to generate the visual representation of the composite filler material as a computer model of the composite filler material. (Meer teaches this, as cited above – see § 5-§ 5.2, see figure 9, this is a model of the progressive cracking of the composite – see figures 9-10 for example visual representations this is a computer model of progressive cracking with visual representations of the progressive cracking over load)

Regarding Claim 22.
Lee teaches:
	The non-transitory computer-readable medium of claim 20, wherein the one or more parameters comprise one or more of:
	a total number of cracks for the composite filler material (Lee, page 1239-1240 teaches that the system obtains a “normalized transverse crack density” wherein this parameter is “obtained by multiplying the thickness of the 90 [degree] layer by the number of cracks per unit length]”, i.e. Lee teaches obtaining the “number of cracks” in the 90 degree layer per unit length of the layer, e.g. see page 1241 ¶ 1 which provides example crack density’s such as “1.81 cracks/mm”, i.e. per each mm of the specimen there are 1.81 cracks – it would have been obvious to multiply this by the length of the specimen to obtain the total number of cracks);
	a total number of embedded cracks in the composite filler material, wherein an embedded crack comprises a crack having at least one terminating end between opposing exterior surfaces of the composite filler material (Lee, as cited above pages 1239-1240 teaches obtaining the “normalized traverse crack density” – as these cracks are “traverse” only in the 90 degree ply the terminating ends of these cracks are within the opposing exterior surfaces, i.e. see figures 1 and 4 – the traverse cracks are only in the 90 degree layer [the ends terminate at the interfaces to the 0 degree piles] and figure 1 shows that the 90 degree layer is in-between 0 the claim does not recite what the exterior surfaces or the like);

    PNG
    media_image3.png
    488
    942
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    441
    921
    media_image4.png
    Greyscale

	a distribution of the cracks in the composite filler material; (Lee, page 1240, ¶ 1 teaches obtaining the “number of cracks per unit length” in order to obtain the “normalized transverse crack density” by multiplying the “number of cracks per unit length” with the “thickness of the the normalized crack density is an example of a distribution of the cracks, i.e. this is the density of the distribution of the cracks)
	and a width measurement for one or more of the cracks in the composite filler material (Lee, as cited above, e.g. pages 1239-1240 teaches obtaining a “normalized crack density” from both experiment and predicted data – this includes a width measurement for one or more of the cracks, i.e. as per page 1234 description of equation 25 the “average crack density” is “the inverse of average crack spacing” – the spacing between cracks is the width between cracks, e.g. see figure 4, in addition the cracks only extend to the edges of the 90 degree ply, i.e. a width of the cracks is the “thickness of the 90 [degree layer], the claim encompasses both under the BRI)

Regarding Claim 23.
Lee teaches:
	The non-transitory computer-readable medium of claim 20, wherein the instructions, when executed by the processing circuitry, further configure the computing device to calculate a distribution for the cracks in the composite filler material.  (Lee, page 1240, ¶ 1 teaches obtaining the “number of cracks per unit length” in order to obtain the “normalized transverse crack density” by multiplying the “number of cracks per unit length” with the “thickness of the 90 [degree] layer – see the above citations for more details – the normalized crack density is an example of a distribution of the cracks, i.e. this is the density of the distribution of the cracks
also see Lee, page 1235, ¶ 2 teaches “The proposed theory allows the determination of stress distributions between two neighboring transverse cracks for different crack densities”, to clarify Lee teaches two embodiments of a calculated “distribution for the cracks”, i.e. the stress distribution and the crack density [which represents a distribution as this is the density of the distribution] ))

Regarding Claim 24.
Meer teaches:
	The non-transitory computer-readable medium of claim 20, wherein the instructions, when executed by the processing circuitry, further configure the computing device to calculate a length for at least one of the cracks in the composite filler material. (Meer, figure 10 shows that the model calculates the length of the cracks, i.e. the “cohesive zone” are cracks that are calculated to go the length of the specimen (e.g., “3 mm in § 5.2 ¶ 1) and the “traction zone” is for cracks that have been calculated to not go the entire length of the specimen – to clarify see figure 4 which shows the “crack propagation” for a single crack – the crack initiates at a “defect” and then propagates “longitudinally” [i.e. the length of the crack is calculated to determine the longitudinal propagation] – this is part of using the FEM model based on the shear lag model

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song et al., US 2017/0029579 – see the abstract, see ¶ 6 – this is for a “composite radius filler material” in a “noodle” wherein ¶ 77 teaches that there may be “cracking of composite radius fillers”
Vetter et al., US 2016/0144558 – see the abstract, this is for a “composite filler” wherein ¶ 6 teaches that this is a “noodle” wherein ¶ 8 teaches that “cracks” may occur to the filler wherein ¶ 49 teaches that the “fibers 310 may function as a crack resistor” 
Forston et al., US 2018/0093431 ¶ 3 which teaches “ To improve the strength, stiffness, and durability of the stringer and the bond between the stringer and a skin panel, the part cavity is typically filled with a radius filler which may be referred to as a noodle and which is typically formed of composite material” and ¶ 4 teaches “Composite radius fillers suffer from several drawbacks which detract from their overall utility. For example, certain radius fillers may exhibit reduced structural performance due to susceptibility to cracking which may correspond to a relatively low pull-off strength at the bond between the stringer and a skin panel to which the stringer is bonded.” So, by the evidence in Forston, which is from the instant assignee The Boeing Company, the use of composites for a noodle is “typical” in the field. 
Rossi et al., US 2015/0217508 – see ¶ 3 “To improve the strength, stiffness, and durability of a composite structure, radius filler regions may be filled with radius fillers or noodles formed of composite material.” and ¶ 4 “Unfortunately, existing
Griess et al., US 2016/0082694 - ¶ 6 to ¶ 7 teaches “ The composite filler is applied in the form of triangular cross-section strips, sometimes referred to as noodles or fillers, which fill the voids at the bond line. The composite filler may be formed from composite materials such as adhesive or prepreg tape... These fillers may be prone to cracking. Cracking undesirably reduces the performance of the resulting composite structure. Cracking may be influenced by the material properties of at least one of the composite filler or the composite structural members”
Zarfos et al., US 2016/0023431 – see ¶ 2 which teaches “In typical constructions of composite spars or stringers for aircraft, two "c" shaped composite channels are brought together back-to-back to form the central web and top and bottom flanges of the spar. The two channels are each constructed of a plurality of fiber-reinforced polymer plies that have been pre-impregnated with a resin, or pre-preg plies. When the two "c" shaped channels are brought together, the radiuses of the channels where the central web transitions into the flanges forms a small v-shaped gap along the centers of the top and bottom flanges. A composite radius filler, commonly called a "noodle" is typically employed to fill these gaps.”
Oefner et al., US 2016/0303776 – see ¶ 5 which teaches “Composite radius fillers, which are sometimes also referred to in the state of the art as "gusset fillers" or " noodles", are frequently used in complex carbon fiber reinforced polymer (CFRP) structures for filling void spaces that occur, for instance, at junctions of underlying preforms that build the CFRP structures. “

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128